Citation Nr: 1204882	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear disorder, to include hearing loss.  

2.  Entitlement to service connection for a left ear disorder, to include hearing loss.  

3.  Entitlement to service connection for epididymitis with hematuria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from January 1967 to August 1969 and from May 1, 1992, to May 9, 1992.  He also had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2007 RO rating decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a right ear disorder, to include hearing loss (listed as right ear hearing loss).  By this decision, the RO also denied service connection for a left ear disorder, to include hearing loss (listed as left ear hearing loss) on a de novo basis, and denied service connection for epididymitis with hematuria.  

In May 2008, the Veteran testified at a Travel Board hearing at the RO.  

The Board notes that March 2007 RO decision (noted above) denied service connection for a left ear disorder, to include hearing loss, on a de novo basis.  The Board observes, however, that service connection for a left ear disorder, to include hearing loss, was previously denied in a final September 1970 RO decision.  Thus, the Board was required to address whether the Veteran had submitted new and material evidence to reopen his claim of entitlement to service connection for a left ear disorder, to include hearing loss.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In a May 2009 decision, the Board reopened and remanded the Veteran's claim for entitlement to service connection for a right ear disorder, to include hearing loss, and his claim for entitlement to service connection for a left ear disorder, to include hearing loss.  The Board also remanded the Veteran's claim for entitlement to service connection for epididymitis with hematuria.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last issued a supplemental statement of the case addressing the issues of entitlement to service connection for a right ear disorder, to include hearing loss; a left ear disorder, to include hearing loss; and for epididymitis with hematuria, in March 2011.  The Board notes that subsequent to the issuance of the March 2011 supplemental statement of the case, additional medical evidence was submitted directly to the Board and was never considered by the RO.  Such evidence specifically includes additional VA treatment records.  

The Board observes that the Veteran has not submitted a waiver with regard to initial RO consideration of the additional medical evidence.  In fact, in an October 2011 letter, the Board notified the Veteran that additional medical evidence had been received and that he had the right to have the RO review such evidence prior to any Board review.  The Veteran was notified that he could waive his right to prior RO review of such evidence by submitting a waiver in writing.  He was notified that he had forty-five days from the date of the letter to respond, and that if no response was received, the Board would assume that he did not want the Board to decide his appeal at this time and that his appeal would be remanded to the RO for review.  The Board notes that the Veteran did not respond to the October 2011 letter.  Thus, the case will be remanded to allow for initial RO consideration of the evidence and for a supplemental statement of the case.  38 C.F.R. 20.1304 (2011); See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following:  

Readjudicate the claims for entitlement to service connection for a right ear disorder, to include hearing loss; a left ear disorder, to include hearing loss; and for epididymitis with hematuria.  The agency of original jurisdiction should carefully review all evidence received since the last supplemental statement of the case.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last supplemental statement of the case (including all evidence submitted directly to the Board), to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

